           Case 1:20-cv-03210-JMF Document 50 Filed 01/12/21 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    XAVIERA MARBURY, individually and on behalf of
    others similarly situated,                                                  DEFENDANT'S
                                                                                RESPONSE TO
                                      Plaintiff,                                PLAINTIFF'S NOTICES OF
                                                                                SUPPLEMENTAL
                           v.                                                   AUTHORITY

    PACE UNIVERSITY,                                                            Civil Action No.

                                      Defendant.                                1:20-cv-03210-JMF



         Defendant, Pace University (“Defendant” or “the University”), responds to

Plaintiff’s Notices of Supplemental Authority (ECF Doc. Nos. 48-49) as follows:

         In her Notices of Supplemental Authority, Plaintiff suggests that the Court should

rely on certain decisions issued by courts in other cases to deny Defendant’s motion to

dismiss. Plaintiff references mostly decisions rendered by courts outside of New York

applying the laws of other states. Of course, these cases are not binding upon this

Court.1 This case turns on New York law, and New York has uniformly required specific

promises in the documents intended to describe the relationship between a university

and its students in order to state a breach of contract claim. To the extent that this

Court is inclined to consider case law outside of New York, the University submits that

the case with the closest factual allegations to the case at bar is Lindner v. Occidental

College, No. cv-20-8481, 2020 WL 7350212 (C.D. Cal. Dec. 11, 2020) (Exhibit A), as



1 The University notes that in its reply brief in support of its motion to dismiss, it cited Chong v. NE Univ.,
No. 20-cv-10844 (D. Mass. Oct. 1, 2020). See ECF Doc. 47, page 3, n. 2. In Chong the court initially
granted a motion to dismiss, but after the University filed its reply brief in the instant case, the Chong
court denied in part a motion to dismiss an amended complaint filed by plaintiff. 2020 WL 7338499 (Dec.
14, 2020). Regardless, the Chong case is distinguishable because did not involve consideration of a
reservation of rights/disclaimer clause as is contained in the University’s catalog.


11841022.2 1/12/2021
           Case 1:20-cv-03210-JMF Document 50 Filed 01/12/21 Page 2 of 6




California’s law with respect to educational institutions appears to closely resemble the

law of New York.2

        The factual allegations in the instant case are almost identical to those in the

pleadings before the district court in Lindner, which Plaintiff omitted in her submissions

of supplemental authority, but where the court granted the college’s motion to dismiss.

Lindner was a putative class action arising out of Occidental’s transition to virtual

instruction during the Spring 2020 semester in response to the COVID-19 pandemic.

The student plaintiff in Lindner completed her classes during the Spring 2020 Semester

and, like the Named Plaintiff here, earned credits toward her degree. Despite receiving

instruction and credit from Occidental, the student argued that she was entitled to a

refund of tuition and fees because Occidental purportedly promised students in-person

instruction. Occidental moved to dismiss the purported class action complaint, which

motion was granted with prejudice. The Lindner court ruled: (1) the student’s claims

were barred by the educational malpractice doctrine; (2) the student failed to allege a

specific promise for an “on-campus” experience; and (3) Occidental’s disclaimer barred

the student’s claims.

        In Lindner, just as here, the student relied on general descriptions of the campus

experience at Occidental College, but “failed to identify any specific language in the




2 In Plaintiff’s Second Notice of Supplemental Authority, she states that the Court should consider the
recent decision of Doe v. Bradley Univ., 2020 U.S. Dist. LEXIS 240698 (C.D. Ill. Dec. 22, 2020).
However, it appears that the law of Illinois differs from New York with respect to a breach of contract
action between a higher education institution and its students. As discussed fully in the University’s
motion, New York courts have consistently required the identification of a specific promise contained in
the institution’s bulletins, handbooks, catalogs or circulars for a breach of contract action to lie. Illinois
does not appear to require the same type of specific promise, and, accordingly the Bradley case is not
probative to Defendant’s pending motion.


11841022.2 1/12/2021
           Case 1:20-cv-03210-JMF Document 50 Filed 01/12/21 Page 3 of 6




2019-2020 Catalog or any other publication from Occidental that promises in-person

instruction.” Id. at *8.

        Just as here, the plaintiffs in Lindner also alleged that the education she received

following the transition to remote instruction was not “worth the amount charged” and

was not the equivalent of “in-person education.” After describing the student’s damages

theory, the court stated: “the court concludes that Plaintiff]’s] claims are the type of

educational malpractice claims that California courts, and courts throughout the country,

have rejected.” Id. at *7.

        Further, Occidental’s catalog contained a disclaimer similar to the disclaimer in

the University’s 2019-2020 Undergraduate Catalog. In its disclaimer, Occidental

reserved the right “to change fees, modify its services or change its program should

economic conditions or national emergency make it necessary to do so.” Id. at *8.

Likewise, the University stated that “[o]cassionally, the University is confronted by the

need to close because of…reasons beyond the University’s control…” and that

“unforeseen circumstances may necessitate adjustments to class schedules.” Answer,

Ex. G; Defendant’s Memo., at pp. 2-3. The court found that nothing in Occidental’s

publications limited the right that Occidental reserved to make changes to the program.

The court held: “Occidental did not change the terms of the contract, but exercised its

rights under the 2019-2020 Catalog to ‘change without notice’” the school’s program.

Id. The court concluded:

        the fact that Occidental provides in-person instruction “under ordinary
        circumstances” does not prevent Occidental from exercising its rights
        under the 2019-2020 Catalog to modify its programs, including during a
        national emergency, such as the Covid-19 global pandemic.

Id. at *9.



11841022.2 1/12/2021
           Case 1:20-cv-03210-JMF Document 50 Filed 01/12/21 Page 4 of 6




        Lindner is squarely on point with the facts of the instant case, and it is submitted

that the Court should grant the University’s motion to dismiss for the reasons discussed

by the California district court.

    2. Plaintiff’s Supplemental Citations to New York Cases

        In addition to citing cases outside of New York, Plaintiff also submitted for the

Court’s review the recent decision in Ford v. RPI, No. 1:20-cv-0470, 2020 WL 7389155

(N.D.N.Y. Dec. 16, 2020). The Ford case is distinguishable. The Ford court did not

imply terms as Plaintiff asks the Court to do here. Rather, the court found that the

defendant’s catalog contained specific statements describing a mandatory residential

program and extolling its benefits, and that those particular statements were sufficient to

survive a Rule 12 motion. Id. at *4. Here, Plaintiff does not allege that the University

has a residence requirement that is integrated into the University’s academic programs.

        Further, to the extent that Ford held a court may award a student damages by

evaluating the academic program and instruction that RPI offered following the state-

ordered shutdown in March, and compare it to the value of in-person instruction, then it

is respectfully submitted that the decision is contrary to prior New York case law. The

Ford court also did not address the import of a disclaimer such as those contained in

the University’s catalog.

        The court in Ford also noted that the defendant argued that tuition was payment

for instruction, and that if this were the case, then a school could “promise anything it

wished in terms of its instruction,” and be “insulated from a suit to recover any portion of

tuition so long as it actually provided some education to its students.” Ford, at *6. The

University has not argued that tuition is simply payment for “some education,” but for




11841022.2 1/12/2021
            Case 1:20-cv-03210-JMF Document 50 Filed 01/12/21 Page 5 of 6




instruction in Plaintiff’s chosen courses in exchange for credit toward a Pace University

degree. The University does not contend that it could have retained all of the Plaintiff’s

tuition payments for the Spring 2020 Semester simply because it provided instruction up

until March 10, 2020; rather, the University continued to provide instruction throughout

the Spring 2020 Semester, in Plaintiff’s chosen courses, taught by the same Pace

University faculty. The University made the academic judgment that such instruction,

and the completion of the course work, would be sufficient to earn credits toward a Pace

University degree. Accordingly, the Ford case is not dispositive of the University’s

pending motion.

        The Bergeron v. Rochester Inst. of Tech., No. 20-cv-6283, 2020 WL 7486682

(W.D.N.Y. Dec. 18, 2020), case cited by Plaintiff also is inapplicable. There, RIT moved

pursuant to Rule 12(b)(6) and the court denied RIT’s motion, holding that it could not

consider the documents relied upon by RIT. Here, the catalog is referenced in Plaintiff’s

complaint, and the University answered, and attached its catalog to its answer, and then

moved for judgment on the pleadings because it believes the Court should decide the

motion based on the contractual provisions in the documents, including the disclaimer.

To the extent that the court in Bergeron found that statements about the value of RIT’s

campus life are the types of specific promises are required to state a breach of contract

claim, the University respectfully submits that Bergeron was wrongly-decided.

        For the reasons stated above, and in the University’s motion papers, the

University respectfully submits that its motion to dismiss should be granted in its

entirety.




11841022.2 1/12/2021
           Case 1:20-cv-03210-JMF Document 50 Filed 01/12/21 Page 6 of 6




Dated: January 12, 2021                     BOND, SCHOENECK & KING, PLLC


                                            By:___s/Gregory B. Reilly__________
                                                   Gregory B. Reilly, Esq.
                                            Attorneys for Defendant
                                            Office and P.O. Address
                                            600 Third Avenue, 22nd Floor
                                            New York, New York 10016-1915
                                            Telephone: (646) 253-2300




11841022.2 1/12/2021
